Mr. Justice Bailey
delivered the opinion of the court:
Plaintiff below, appellant here, L. Sheer, brought suit in the district court of El Paso county against the defendants, The Zollverein Mining and Leasing Company, a mining corporation, and John I. Frank-lin, on an appeal bond. Trial was to the court by consent. There was a plea, in answer to the complaint, among other defenses, of res adjudícala, setting forth a former judgment on the merits, on the same bond, in favor of these defendants, in a suit against them brought by this plaintiff. In this case the court found the issues joined generally in favor of defendants and entered a judgment of dismissal accordingly. There is no bill of exceptions.
Since the findings of the trial court are general, all of the issues joined, including the one tendered by the plea of res adjudícala, were determined, upon the facts, adversely to the plaintiff. The presumption is conclusive that the court below had before it material and competent evidence, sufficient to sustain and warrant its findings and judgment. There is no *351manifest error in the record, and on the authority of Cook v. Hughes, 1 Colo. 51; Barr v. Foster, 25 Colo. 28; and Mulock v. Wilson, 19 Colo. 296, the judgment is affirmed. Affirmed.
Chief Justice Steele and Mr. Justice White concur.